DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15, 16, and 19-25, directed to non-elected inventions without traverse as a result of the restriction requirement mailed 4 April 2019. Accordingly, claims 14, 16, and 19-25 have been cancelled as noted in the attached interview summary.

Response to Arguments
Applicant’s arguments, see page 12, second paragraph, filed 20 May 2021, with respect to amended claims 1 and 17 have been fully considered and are persuasive. Accordingly, the 
In particular, the amended limitations of each of said claims 1 and 17 requires calculating a lading weight in response to signals generated by the strain gauges and also requires the controller to compensate for changes in the level of the lading and (emphasis added) shifts of the lading within the vessel during motion of the railroad vehicle in response to the signals generated by the strain gauges. As remarked by Applicant, Maraini, cited in the last office action, relies upon inertial sensors to generate data that can then be used to determine accuracy of other received data whereas Applicant’s amended claims 1 and 17 compensates for motion-induced variability via the use of strain gauge data and thus it would not be obvious to combine Maraini with any or all of Slifken and Busen to arrive at Applicant’s claims.

Reasons for Allowance
Claims 1-14, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a railroad vehicle comprising a controller for calculating the weight of the lading within the vessel, wherein the controller is configured to compensate for shifts of the lading within the vessel during motion of the railroad vehicle in response to the signals generated by the strain gauges, wherein, in calculating the weight of the lading, the controller is further configured to compensate for changes in a level of the lading during motion of the railroad vehicle in when considered in combination with the other limitations as recited in claim 1.
In particular, as noted above regarding the response to Applicant’s remarks filed 20 May 2021, Maraini, considered to be the closest available prior art, does not appear to have a combination with any or all of the other cited prior art documents (i.e. Slifkin and Busen) which would render obvious all of the features of claim 1.

As to claim 17: The claim is drawn to a railroad vehicle and recites largely similar limitations to claim 1 which was indicated allowable for the reasons noted above and therefore claim 17 is also indicated allowable for at least these reasons and is not repeated herein for brevity.

As to claims 2-14 and 18: Each of said claims depends ultimately from one of claims 1 or 17 and accordingly each is indicated allowable at least by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856